Title: From Thomas Jefferson to Henry Dearborn, 2 December 1804
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Washington Dec. 2. 04.
                  
                  I return you mr Griswold’s letter. the measure he proposes is exactly to reverse our politics. instead of inviting Indians to come within our limits, our object is to tempt them to evacuate them. I suppose the smoothest answer would be that being connected with the English in friendship, good faith requires that we should not interfere with the inhabitants of their territories, nor attempt to entice them away. by the bye I wish something could be done for mr Griswold, but know of nothing.   Mr. Otis informs me there are two Benjamin Austins in Boston, father & son, and that I should designate the one intended for Commsr. of loans by the addition of senr. or junr. as the Senate will take up the list tomorrow, will you enable me to correct the nomination by an early hour tomorrow. Affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               